92 F.3d 1189
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Thomas GRADY, Appellant,v.M. AUD, CO-I OFFICER, CUMMINS UNIT, ARKANSAS DEPARTMENT OFCORRECTION;  Blankenship, Disciplinary Court Judge, CumminsUnit, Arkansas Department of Correction;  M.D. Reed, Warden,Cummins Unit, Arkansas Department of Correction, Appellees.
No. 96-2385.
United States Court of Appeals,Eighth Circuit.
Submitted June 27, 1996Filed July 12, 1996

Before BOWMAN, HEANEY, and BEAM, Circuit Judges.
PER CURIAM.


1
Arkansas inmate Thomas Grady brought a 42 U.S.C. § 1983 action against prison officials, alleging they deprived him of good-time credit based on a false prison disciplinary.  The district court1 dismissed Grady's claim as frivolous, citing  Heck v. Humphrey, 114 S.Ct. 2364 (1994).  Grady appeals.


2
After the district court ruled, we held that Heck bars section 1983 damage claims for loss of good-time credit until the claimant has had the disciplinary proceeding invalidated.   Sheldon v. Hundley, 83 F.3d 231, 233 (8th Cir.1996).  Absent any allegation that Grady has successfully challenged the disciplinary decision, his claim is not cognizable under section 1983.


3
Accordingly, the district court's judgment is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable William R. Wilson, Jr., United States District Judge for the Eastern District of Arkansas, adopting the report and recommendations of the Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District of Arkansas